Title: From John Adams to George Washington Adams, 9 April 1813
From: Adams, John
To: Adams, George Washington



Dear George
Quincy April 9 1813

I Send you, a few Lines from the Old Astronomical and Astrological Poet, Manilius, whom you may Some time or other, think it worth your while to read, from curiosity at least.
Sunt autem cunctis permixti partibus ignes;
Qui gravidas habitant fabricantes fulmina nubes;
Et penetrant torras, Ætnamque minantur Olympo;
Et callidas reddunt ipsis in fontibus undas;
Ac Silice in dura, viridique in cortice Sedem;
Inveniunt, cum Sylva Sibi collisa crematur:
Ignibus usque adeo, natura est omnis abundans.
Lib. 1. vs. 850–6.
Now, Mr George, I will give you the most Simple and litteral Translation, that I can make of these Verses, and you Shall Study it and try whether you can correct it, or improve it, or embellish it.
But Fires are intermingled in all Parts; which inhabit the heavy clouds fabricating thunderbolts, and penetrate the earth, and menace Etna against Olympus; and render the Waters hot, even in Springs; and find a Seat, in the hard flint, and even in the green bark, when Wood rubbed against itself is Set on fire. To Such a degree is all Natura abounding in Fires.
And what, my dear Boy, could a modern Chymist Say more, excepting the Use of the Word Calorie, instead of Fires.
You must write your Translation, to your Grandfather
John Adams